Case: 2:20-cv-00054-WOB-CJS Doc #: 7 Filed: 04/17/20 Page: 1 of 2 - Page ID#: 123




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              COVINGTON DIVISION

THEODORE JOSEPH ROBERTS, et. al.            :              Case No. 2:20-CV-00054-WOB

       Plaintiffs                           :

v.                                          :

ROBERT NEACE, et. al.                       :

       Defendants                           :

 PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
 AND MOTION FOR PRELIMINARY INJUNCTION WITH VERIFIED COMPLAINT
  AND DECLARATIONS OF THEODORE JOSEPH ROBERTS, RANDALL DANIEL,
     SALLY O’BOYLE, STEVEN STANLEY, AND CARRIE COX, IN SUPPORT
       Plaintiffs, by and through Counsel, move this Court for an order granting their motion for

Emergency Temporary Restraining Order, as well as a Preliminary Injunction. In support is the

Verified Complaint and the Declarations of Theodore John Roberts, Randall Daniel, Sally

O’Boyle, Steven Stanley, and Carrie Cox. A memorandum in support, and proposed orders are

also attached.


                                                           Respectfully submitted,

                                                           /s/ Christopher Wiest___________
                                                           Christopher Wiest (KBA 90725)
                                                           Chris Wiest, Atty at Law, PLLC
                                                           25 Town Center Blvd, Suite 104
                                                           Crestview Hills, KY 41017
                                                           859/486-6850 (v)
                                                           513/257-1895 (c)
                                                           859/495-0803 (f)
                                                           chris@cwiestlaw.com

                                                           /s/Thomas Bruns_____________
                                                           Thomas Bruns (KBA 84985)
                                                           4750 Ashwood Drive, STE 200
                                                           Cincinnati, OH 45241
                                                           tbruns@bcvalaw.com
                                                           513-312-9890
Case: 2:20-cv-00054-WOB-CJS Doc #: 7 Filed: 04/17/20 Page: 2 of 2 - Page ID#: 124




                                                              /s/Robert A. Winter, Jr. __________
                                                              Robert A. Winter, Jr. (KBA #78230)
                                                              P.O. Box 175883
                                                              Fort Mitchell, KY 41017-5883
                                                              (859) 250-3337
                                                              robertawinterjr@gmail.com

                                                              Attorney for Plaintiffs

                                 CERTIFICATE OF SERVICE
I certify that I have sent a copy of the foregoing to all counsel of record via filing in the Court’s
CM/ECF system, which provides notice and service of same to each party of record, this _17___
day of April, 2020, and have further sent a copy of same to Counsel for Hon. Andy Beshear by
email, to counsel for Hon. Eric Friedlander by email, and to Hon. Robert Neace by email.
                                                              /s/ Christopher Wiest___________
                                                              Christopher Wiest (KBA 90725)
